Dismissed and Memorandum Opinion filed May 30, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-08-01169-CV

                      CAROL ANN NORRA, Appellant

                                       V.
 HARRIS COUNTY, TEXAS AND THE STATE OF TEXAS, ACTING BY
  AND THROUGH THE TEXAS COMMISSION ON ENVIROMENTAL
                    QUALITY, Appellee

                   On Appeal from the 55th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2008-47771

                MEMORANDUM                     OPINION


      This is an appeal from a judgment signed December 2, 2008. On January
29, 2009, this court abated the appeal because appellant petitioned for voluntary
bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 08-38157. See Tex. R. App. P. 8.2.
      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on December 19, 2012.
The parties failed to advise this court of the bankruptcy court action.

      On April 18, 2013, this court issued an order stating that unless any party to
the appeal filed a motion demonstrating good cause to retain the appeal within
twenty days of the date of the order, this appeal would be dismissed for want of
prosecution. See Tex. R. App. P. 42.3(b). No response was filed.

      Accordingly, we reinstate the appeal and order it dismissed.



                                        PER CURIAM


Panel consists of Justices Brown, Christopher, and McCally.




                                          2